Citation Nr: 0637263	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  98-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran served on active duty from March 1952 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO in 
St. Petersburg, Florida, which, in pertinent part, awarded 
him service connection, with a noncompensable initial rating, 
for tinnitus, effective from July 31, 1997.  In a June 2000 
rating decision, the veteran was awarded a 10 percent rating 
for tinnitus, effective from June 10, 1999.  

As the veteran was receiving two separate evaluations for 
tinnitus during the claims period, the issues on appeal were 
entitlement to a compensable initial rating for tinnitus, for 
the period prior to June 10, 1999, and entitlement to an 
initial rating in excess of 10 percent for tinnitus for the 
period subsequent to June 10, 1999.   These two issues were 
before the Board in July 2003, at which time it was remanded 
for additional development.  

In a January 2004 decision, the Board granted a 10 percent 
evaluation for tinnitus, effective from July 31, 1997; 
however, the Board denied an evaluation in excess of 10 
percent at any time during the claims period.  The veteran 
subsequently appealed the assigned 10 percent evaluation for 
tinnitus to the United States Court of Appeals for Veterans 
Claims (Court).  

By procedural history, the parties filed a Joint Motion to 
stay further proceedings in October 2004, which was granted 
by the Court in November 2004.  In a May 2005 Order, the 
Court dissolved the stay and Ordered that, unless either 
party or both parties object by filing a memorandum or motion 
not less than 21 days after the date of the Order, the Court 
would remand this case to the Board in light of Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  As time allowed for 
motions under Rule 35 of the Court's Rules of Practice and 
Procedure expired in June 2005, the Court entered Judgment 
pursuant to Rule 36.  See U.S. Vet. App. R. 36.  

In an Order dated in June 2005, the Court remanded the 
tinnitus claim for readjudication in light of Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The case is again before 
the Board. 


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2006); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the issue before the Board is whether the 
veteran is entitled to a higher initial evaluation for his 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.    

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


